Case 4:20-cv-00160-TWP-DML Document 1 Filed 07/13/20 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

 CORY B. LANGE,                                    )   CASE NO.: 4:20-cv-160
                                                   )
                                  Plaintiff,       )   JUDGE:
                                                   )
        v.                                         )   PLAINTIFF’S COMPLAINT AND JURY
                                                   )   DEMAND
                                                   )
 ANCHOR GLASS CONTAINER
                                                   )
 CORPORATION,
                                                   )
                                                   )
                                  Defendant.       )


       NOW COMES Plaintiff Cory B. Lange, by and through his undersigned legal counsel, and

for his Complaint against Defendant Anchor Glass Container Corporation, alleges as follows:

                                 PARTIES AND JURISDICTION

   1. Plaintiff is a resident of this judicial district.

   2. Defendant is a Delaware For-Profit Corporation, and maintains a facility in this judicial

       district.

   3. This Court has jurisdiction over Plaintiff’s Complaint because he is asserting a claim under

       Title VII of the Civil Rights Act of 1964.

   4. This Court has supplemental jurisdiction over Plaintiff’s state law claim, as it shares a

       common nucleus of operative fact with, and arises out of the same occurrence, as Plaintiff’s

       Federal claim.

   5. Venue in this Court is proper, as the events giving rise to this case occurred herein.

                                                FACTS

   6. Plaintiff is an African-American male.

   7. In 2018, Plaintiff applied and interviewed for a selector packer position with Defendant.
Case 4:20-cv-00160-TWP-DML Document 1 Filed 07/13/20 Page 2 of 4 PageID #: 2




  8. Nothing in his application or interview disqualified Plaintiff from employment.

  9. Plaintiff had more relevant experience than most or all of the other applicants for the

     position at that time.

  10. Approximately a week after his interview, Plaintiff was contacted by Defendant’s Human

     Resources Specialist, Katie Petty.

  11. Ms. Petty asked Plaintiff about his background, and Plaintiff truthfully informed her about

     a criminal conviction he had in 2009.

  12. Subsequently, on April 8, 2018, Defendant told Plaintiff he was not going to be hired.

  13. Defendant had previously hired a Caucasian employee for the same position who was

     similarly situated to Plaintiff in terms of his criminal record.

  14. Prior to filing this action, Plaintiff filed a Charge of Discrimination with the Equal

     Employment Opportunity Commission (“EEOC”).

  15. After an investigation by the EEOC, in conjunction with the Indiana Civil Rights

     Commission, a probable cause finding was issued in Plaintiff’s favor, finding that

     Defendant had discriminated against him on the basis of his race.

  16. Plaintiff has received a Notice of Right to Sue from the EEOC.

                                   FIRST CAUSE OF ACTION

  17. Plaintiff incorporates by reference the allegations in the preceding paragraphs as if fully

     restated herein, and further alleges that Defendant unlawfully discriminated against him on

     the basis of his race when it refused to hire him in April 2018.

  18. Defendant’s discriminatory refusal to hire Plaintiff was in violation of Title VII of the Civil

     Rights Act of 1964 and Indiana Civil Rights Act, Ind. Code 22-9-1, et seq.

  19. As a result of Defendant’s unlawful action, Plaintiff has suffered damages, which are



                                                2
Case 4:20-cv-00160-TWP-DML Document 1 Filed 07/13/20 Page 3 of 4 PageID #: 3




      continuing in nature, in the form of the loss of his employment, lost wages and benefits,

      mental anguish, humiliation, anxiety, and emotional distress.

   20. Defendant’s unlawful discrimination was intentional and reckless, and exhibited a

      conscious disregard for Plaintiff’s rights that had a great probability of causing substantial

      harm.

WHEREFORE, Plaintiff hereby demands judgment against Defendant as follows:

   1. For an order requiring Defendant to hire him, with seniority and benefits dating back to

      April 2018;

   2. For an award compensating Plaintiff for all of his lost back wages and benefits;

   3. If for any reason in order requiring Defendant to hire Plaintiff is deemed to be unfeasible

      or inappropriate, then an award of front pay in an amount to be determined at trial;

   4. For an award of compensatory damages in an amount to be determined at trial;

   5. For an award of punitive damages in an amount to be determined at trial;

   6. For an Order requiring Defendant to pay Plaintiff’s reasonable attorneys’ fees, court costs,

      and expenses of litigation incurred in the prosecution of this action;

   7. All other and further relief to which Plaintiff may be entitled.



                                                     /s/ Grant E. Swartzentruber
                                                    Grant Swartzentruber, #29792-14
                                                    SWARTZENTRUBER BROWN
                                                    412 East Flora Street, Suite 1
                                                    Washington, IN 47501
                                                    (812) 254-7268
                                                    (812) 716-2789 (fax)
                                                    grant@swartzentruberlaw.com
                                                    Attorney for Plaintiff




                                                3
Case 4:20-cv-00160-TWP-DML Document 1 Filed 07/13/20 Page 4 of 4 PageID #: 4




   Stephen E. Imm (0040068)
   Matthew S. Okiishi (0096706)
   FINNEY LAW FIRM, LLC
   4270 Ivy Pointe Blvd., Suite 225
   Cincinnati, OH 45245
   (513) 943-5678
   (513) 943-6669-fax
   stephen@finneylawfirm.com
   matt@finneylawfirm.com
   Of Counsel for Plaintiff



                                       JURY DEMAND
     Plaintiff demands a trial by jury on all issues so triable.


                                             /s/ Grant E. Swartzentruber
                                             Grant Swartzentruber




                                                4
